DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claim 1-24), Group a Species I (Fig. 1-6, 10, and 11), and Group b Species ix (snares as seen in claim 19) in the reply filed on 1/6/22 is acknowledged.
Claims 4-6, 16-18, and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snares as disclosed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Specification
The disclosure is objected to because of the following informalities: the patent number of the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-15, and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,335,261. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of U.S. Patent No. 10,335,261. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-15, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (2008/0147111).
Johnson discloses (see entire document) an apparatus comprising: a filter (115, 560); and a frame (100) having a first end (102) and a second end (104), wherein the frame includes a first support (106) and a second support (110) extending between the first end and the second end (Fig. 2-13c and 65a-f), wherein at least the first support and the second support of the frame are coupled to at least a portion of a periphery of the filter (Fig. 2-13c and 65a-f), wherein the frame and the filter together define a lumen (Fig. 10b, 11, 12a, 13b, 15, 16b, and 65a-f) wherein the frame has shape memory ([0082] and [0097]) and is movable between a first position in which the lumen has a first diameter and a second position in which the lumen has a second diameter (Fig. 62a-78f and 123a-126d), and wherein the first diameter is smaller than 
Johnson further discloses wherein, in the first position, at least a portion of the filter coupled to the first support and at least a portion of the filter coupled to the second support overlap each other along a length of the first support and a length of the second support (Fig. 62a-78f and 123a-126d); wherein in the second position, at least a portion of the filter coupled to the first support and at least a portion of the filter coupled to the second support (i) overlap each other along the length of the first support and the length of the second support, (ii) have an overlapping region and a spaced apart region, or (iii) are arranged spaced apart such that (Fig. 62a-78f and 123a-126d) there is a gap between the first support and the second support (Fig. 62a-78f and 123a-126d); wherein the filter comprises a plurality of shape memory wires ([0100]); wherein the plurality of shape memory wires are woven together in a cross-hatch pattern (Fig. 2a and 52a-64a); wherein the plurality of shape memory wires are disposed within a filter media, and wherein the filter media is porous, cross-hatched or multi-layered (Fig. 2a and 52a-64a); wherein the plurality of shape memory wires are curved to bias the frame to the second position (Fig. 2a and 52a-64a); wherein the frame comprises a first torsion spring (112, [0197]) arranged at the first end of the frame and a second torsion spring arranged at the second end of the frame ([0197]); wherein the frame and the filter taper and narrow from the first support and the second support to the second end of the frame (Fig. 2-13c and 65a-f); wherein the frame and the filter taper and narrow from the first support and the second support to the first end of the frame (Fig. 2-13c and 65a-f); wherein the frame has an intermediate position such that the frame and the filter define a cone-shape at the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771